Clayton Greene Jr., Senior Judge
Upon the consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rules 19-301.1 (competence), 19-301.2 (scope of representation), 19-301.3 (diligence), 19-301.4 (communication), and 19-308.4(a), (c) and (d) (misconduct), it is this 23rd day of January, 2019,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Edgar Fabrice Ngatcha Ndjatou, be and is hereby indefinitely suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that judgment in the amount of $755.60 be entered against the Respondent in favor of the Attorney Grievance Commission of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Edgar Fabrice Ngatcha Ndjatou, from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).